DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 12/16/21.  At this point claims 1 and 8 have been amended. Thus, claims 1-14 are pending in the instant application.

   1. ARGUMENTS CONCERNING NON-PRIOR ART REJECTIONS/OBJECTIONS
Double Patenting
The terminal disclaimer filed on 12/16/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent # 10754771 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

   2. REASONS FOR ALLOWANCE
Claims 1-14 are allowed.  

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 8 recites the limitations of (or similar thereof):
“a controller configured to maintain a first table that stores a relationship between a logical address designated by an external device and a physical address of the cluster corresponding to the logical address, and a second table that stores a relationship 
reading data from physical blocks of a first logical block and copying data read from valid clusters of the first logical block to physical blocks of a garbage collection destination logical block; 
creating a new logical block when any of the data read from the physical blocks of the first logical block contains an uncorrectable error; 
allocating the physical blocks corresponding to the first logical block to the new logical block; and 
updating the second table so that the physical blocks of the first logical block are associated with the new logical block and no physical blocks are associated with the first logical block.”

The limitations above are not taught or rendered obvious in view of the prior art of record, particularly in combination with the other limitations within the claims.  The dependent claims are allowable for the at least the same reasons as its independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
Jones (US 9389973), which teaches a method for managing a corrupted memory block. The method includes detecting the corrupted memory block, and removing, after detecting the corrupted memory block, references to the corrupted memory block. The method further includes identifying, after detecting the corrupted memory block, an uncorrupted memory block and analyzing each cache line. The method further includes determining, while analyzing each cache line, that a first cache line includes an uncorrectable error and creating, based on determining the first cache line includes the uncorrectable error, a second cache line including an artificial error, and migrating the second cache line to the uncorrupted memory block, where a layout of the corrupted memory block is maintained;  and
Post (US 20110238629), which teaches systems and methods are provided for handling uncorrectable errors in a non-volatile memory ("NVM"), such as flash memory, during a garbage collection operation, and uncorrectable error handling schemes for non-volatile memories. 



4.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-14 are allowed.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137